DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2022 has been entered.
Response to Amendment
3.         The present office action is made in response to the amendment filed by applicant on 
10/04/2022. It is noted that in the amendment, applicant has made changes to the abstract and the claims.
4.	Regarding to the claims, applicant has amended claims 3-4 and 11, and canceled claims 9-10 and 12-13. There is not any claim being added into the application. As amended, the pending claims are claims 2-7 and 11 (Note that claims 1 and 8 were canceled in the amendment of 04/26/2022) which claims are examined in the present office action.
Response to Arguments
5.         The amendments to the abstract and the claims as provided in the amendment of 10/04/2022, and applicant's arguments provided in the mentioned amendment, pages 6-8, have been fully considered and yielded the following conclusions.
A) Regarding to the objections to the abstract as set forth in the office action of 07/27/2022, the amendments to the abstract as provided in the amendment of 10/04/2022 and applicant’s arguments provided in the mentioned amendment, page 6, have been fully considered and are sufficient to overcome the objections to the abstract.
However, a (clean without any marked-up) abstract having the same content as that provided in the amended abstract filed by applicant on 10/04/2022 is required because the interlineations or cancellations made in the amended abstract could lead to confusion and mistake during the issue and printing processes.
B) Regarding to the objection to the specification as set forth in the office action of 07/27/2022, see the mentioned office action on pages 7-8 and element numbered as #9 and the substitute specification as filed on 03/26/2020 (which substitute specification has been entered, see the mentioned office action in page 6, element numbered as #5), since applicant has not amended the specification or provided any arguments to overcome the objections to the specification, thus the objection to the specification as set forth in the office action of 07/27/2022 are repeated in the present office action.
C) Regarding to Claim Interpretation as set forth in the office action of 07/27/2022, since applicant has not amended the claims or provided any arguments to overcome the Claim Interpretation, thus the Claim Interpretation as set forth in the mentioned office action are repeated in the present office action.
D) Regarding to the objection of claims 9 and 11 as set forth in the office action of 07/27/2022, the cancelation of the mentioned claims in the amendment of 10/04/2022 is sufficient to overcome the objections to the mentioned claims.
E) Regarding to the rejections of claims 2-7 and 9-13, now applied to claims 2-7 and 11, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 07/27/2022, the amendments to the claims and applicant’s arguments as provided in the mentioned amendment, page 6, have been fully considered but are not sufficient to overcome the rejections to the claims for some reasons set forth in the office action and new reasons as provided in the present office action.
F) Regarding to the rejection of claim 9 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of U.S. Patent No. 10,649,194 in view of Mulkens et al (US Patent No. 7,324,185) as set forth in the office action of 07/27/2022, the cancelation of the mentioned claim in the amendment of 10/04/2022 is sufficient to overcome the rejections to the mentioned claims.
G) Regarding to the rejection of claim 9 under 35 U.S.C. 102(a)(1) as being anticipated by Mulkens et al (US Patent No. 7,324,185); the rejection of claim 10  under 35 U.S.C. 103 as being unpatentable over Mulkens et al in view of Kobitskiy et al (Germany reference No. DE 10 2012 110 077 A1); and the rejection of claims 2-7, and 11-13 under 35 U.S.C. 103 as being unpatentable over Mulkens et al in view of Kobitskiy et al (Germany reference No. DE 10 2012 110 077 A1) as set forth in the office action of 07/27/2022, the amendments to the claims as provided in the amendment of 10/04/2022, and applicant’s arguments provided in the mentioned amendment, pages 6-8, have been fully considered and are sufficient to overcome all mentioned rejections to the mentioned claims.

Specification
6.       The disclosure is objected to because of the following informalities: 
a) It is noted that while the substitute specification contains some paragraphs provided in the section of “Description of the Invention”; however, the specification does not have a summary of the invention; b) In paragraph [0009] of the substitute specification: on line 2, the serial number of the Germany reference thereof “20 2015 200 927 A1” appeared as not corrective. Should the number of “20” be changed to –10--, see the IDS filed on 10/23/2020, section of “FOREIGN PATENT DOCUMENTS”, the citation number #3. There are still some grammatical and/or idiomatic errors in the specification. Applicant should carefully proofread the specification.  
Appropriate correction is required
Claim Interpretation
7.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are: 
a) “a used region of the optical lens” as recited in claim 2; and
b) “a media line” and “an immersion device” as recited in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
10.	Claim 11 is objected to because of the following reason(s).  Appropriate correction is required.
a) The use of claimed language in claim 11 is not consistent because applicant has used both terms “the” and “said” to refer to an optical lens. In particular, applicant has used the term “said optical lens” to refer to a previously recited “an optical lens”, see the claim on each of lines 3 and 22; however, applicant has also used the term “the”  for the same, see the claim on each of lines 9, 27 and 29. 
Should the terms “said optical lens” appeared on each of lines 3 and 22 be changed to --the optical lens--?
The similar objection and suggestion as mentioned above are also applied to the use of terms “the” and “said” for each of the objective recited in the claim.
Should the terms “said illumination objective and said detection objective” appeared in the claim on line 20 be changed to --the illumination objective and the detection objective--? See the claim on lines 18, 22-23 and 26-27.
b) The term “a common optical lens” appeared in the claim on line 24 should be changed to --the common lens-- because the claim has previously recited a common lens on line 23. Applicant should note that there is not “two” common lenses in the microscope.
Claim Rejections - 35 USC § 112
11.       The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.       Claims 2-7 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.
a) Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,
as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
a1) The claim is rejected because the disclosure, as originally filed, does not provide support for the feature thereof “the optical lens … a line that is oriented vertical with respect to the surface of the earth” as recited in the amended claim 11 on lines 6-7.
It is noted that the claim is rejected for the such reason which was set forth in the office action of 07/27/2022, see pages 13-15, elements numbered as b) and c4). In the amendment filed by applicant on 10/04/2022, applicant has not amended the claim or provided any argument to overcome the rejection of the claim for that reason.
Applicant should note that while the disclosure, as originally field, disclose that the optical axis of the optical lens (1) is inclined with respect to a so-called “vertical”; however, the disclosure, as originally filed, does not support for the feature that the so-called “vertical” is “a line that is oriented vertical with respect to the surface of the earth” as recited in the amended claim 11 on lines 6-7. 
Should the terms thereof “a line that is oriented vertical with respect to the surface of the earth” appeared in the claim on lines 6-7 be changed to -- a line that is oriented vertical with respect to the optical lens-- or other technical/suitable terms having supported in the disclosure, as originally filed, to make the claim comply with the requirement of 35 USC 112(a)? 
a2) The claim is rejected because the disclosure, as originally filed, does not provide support for the feature thereof “at least one section of a media line formed in the at least first channel” as recited in the amended claim 11 on line 10. 
It is noted that the claim is rejected for the such reason which was set forth in the office action of 07/27/2022, see pages 14-15, element numbered as c3). In the amendment filed by applicant on 10/04/2022, applicant has not amended the claim or provided any argument to overcome the rejection of the claim for that reason.
Applicant is respectfully invited to review the disclosure, as originally filed, in which the disclosure, as originally filed, discloses a plurality of media lines (6) and a plurality of (first) channels (3) wherein each channel (3) has a wall (3.1) defined a section (6.1) for supporting only one media line (6). The disclosure, as originally field, does not provide support for a plurality of sections (6.1) of a media line formed in only one first channel (3) on the first lens surface (1.1) of the optical lens (1) or the disclosure, as originally field, does not provide support for one section of a media line (6.1) is formed on plurality of first channels on the first lens surface (1.1) of the optical lens (1) as recited from the mentioned feature. Applicant should note that the terms “at least one” is understood as the number is 1, 2, 3, 7, ….
Should the terms thereof “at least one section of a media line formed in the at least first channel” be changed to --one section of a media line formed in each of the at least one channel-- or other technical/suitable terms to make the featured claim having proper support in the disclosure, as originally claimed.
b) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.

13.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.       Claims 2-7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a1)  the features thereof “the at least first channel” appeared on line 9 lacks a proper antecedent basis. Applicant should note that a basis for such feature was canceled/deleted in the amendment(s) to the claim as provided in the amendment of 10/04/2022. 
Should the terms “the at least first channel” be changed to --the at least one channel--? See also the examiner’s suggestion as provided in section of #12 a2) above.
a2) the feature thereof “the base of the sample carrier” (line 16) lacks a proper antecedent basis. 
Should the terms “the base” be changed to --a base--?
a3) the feature thereof “the form of a horizontally arranged membrane” (line 25) lacks a proper antecedent basis. 
Should the terms “the form” be changed to --a form--?
a4) the features thereof “at least a first channel … the first channel” appeared on lines 28-30 make the claim indefinite because it is unclear about the number of the first lens surface(s) and the section(s) of the media line(s) of the optical lens of the microscope. Applicant is respectfully invited to review the claim on lines 4-10 in which the claim recites an optical lens having a first lens surface and a second lens surface wherein one channel opening onto the first lens surface and a section of media line is formed in the channel. 
Should the terms thereof “at least a first channel … the first channel” appeared on lines 28-30 be deleted to make the optical lens of the microscope having support in the disclosure?
b) Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the first channel” (line 2) lacks a proper antecedent basis. 
Should the mentioned terms be changed to –each of the at least one channel--? 
See examiner’s suggestion provided in element numbered as 12a2) above.
c) Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reason as set forth in element b) above.
d) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
Allowable Subject Matter
15.	Claims 2-7 and 11 would be allowable if rewritten to overcome all rejections of the claims under 35 U.S.C. 112 set forth in the present office action.
16.	The following is a statement of reasons for the indication of allowable subject matter:  
The microscope as recited in the independent claim 11 is allowable with respect to the prior art, in particular, the US Patent Nos. 7,324,185; the US Publication No. 20200096752 and the Germany reference No. 10 2012 110 077  by the structural relationships among the optical lens, an illumination objective, a detection objective, and a protective element, a stage supporting a sample as recited in the feature thereof “a controllable and displaceable stage … the optical lens arches” (lines 15-27). It is noted that while a microscope having an illumination objective, a detection objective, an optical lens located between the illumination objective, the detection objective, and a stage is disclosed in the art as can be seen in each of  the US Publication No. 20200096752 and the Germany reference No. 10 2012 110 077 and an optical lens having a media line pass through its thickness from an entrance surface to an exit surface is known as can be seen in the US Patent No. 7,324,185; however, there is not any prior art disclose a microscope having the optical lens, an illumination objective, a detection objective, and a protective element, a stage supporting a sample as recited in the feature thereof “a controllable and displaceable stage … the optical lens arches”  as recited in the present independent claim 1 on lines 15-27.
Conclusion
17.	The US Publication No. 2020/0096752 is cited as of interest in that it discloses a microscope having an illumination objective, a detection objective and a meniscus lens disposed between the two mentioned objectives and a stage supporting a sample.
18.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872